Citation Nr: 0100012	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  95-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran, who served on active duty from March 1972 to 
June 1976, died in June 1981.  The appellant in this case 
purports to be her surviving spouse for VA benefits purposes.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1993 determination of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO) denying the appellant death benefits.


REMAND

A review of the evidence discloses that additional action is 
needed before the Board can proceed further in adjudicating 
the appellant's claim.

In March 1993, the RO received a VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse or Child (including Accrued Benefits and 
Death Compensation where applicable), from the appellant.  It 
reflected that the veteran had died on June [redacted], 1981.  
In conjunction with the application, the appellant submitted a 
copy of a Marriage License Record, dated in July 1970, 
purporting to be the marriage license between the appellant 
and the veteran, as well as a photocopy of a certificate of 
marriage dated in December 1992 concerning this marriage.  

In June 1993, the RO denied the appellant's claim on the 
basis that he had not filed a certified copy of his marriage 
certificate from his marriage to the veteran, and certified 
copies of all documents terminating all previous marriages 
for the appellant and the veteran.  The RO had requested 
these documents, and requested further that the appellant 
furnish statements of two other people substantiating the 
circumstances surrounding his separation from the veteran, in 
light of the fact that it was indicated that the appellant 
and the veteran had not lived together continuously from the 
date of their marriage until the date of the veteran's death.  

In June 1993, the RO received a letter from the appellant 
explaining the circumstances surrounding his marriage and 
separation from the veteran.  

In August 1993, the RO directed a letter to the appellant and 
stated that a review of the claims file did not establish him 
as the veteran's surviving spouse.  The RO noted that the 
appellant was incarcerated, and indicated that should 
dependency be established, death pension benefits are not 
payable to an incarcerated dependent.  The RO requested that 
the appellant submit a certified copy of his marriage 
certificate from his marriage to the veteran, and certified 
copies of all documents terminating all previous marriages 
for the appellant and the veteran, including the veteran's 
marriages to J.H.I. and C.E.P.  

By letters dated in June 1993 and August 1993, the appellant 
informed the RO that he had filed all of the information that 
was available to him, and indicated that since he had been 
incarcerated in a State prison he had difficulty 
communicating with those outside the prison and obtaining the 
necessary information. 

In May 1995, the RO issued a statement of the case explaining 
the reasons for its prior denial.  Specifically, the RO noted 
that an individual who is incarcerated is not entitled to the 
payment of benefits.  The RO also stated that the appellant 
had not established that he is the surviving spouse of the 
veteran, but if he had, benefits would not be payable because 
he is imprisoned.  The RO concluded that "therefore, his 
claim was not well-grounded."  In support of its rationale, 
the RO cited 38 C.F.R. § 3.666 and 38 U.S.C.A. § 5107(a).  
The appellant perfected an appeal of this decision.  

The RO correctly noted that under 38 C.F.R. § 3.666 (2000), 
pension payments are to be discontinued effective the 61st 
day of incarceration in cases in which an individual is 
incarcerated in a Federal prison.  However, the same 
provision, which, incidentally, is the sole regulation listed 
in the statement of the case with regard to the issue at 
hand, does not indicate that an RO cannot consider a claim 
for death pension benefits while the claimant is 
incarcerated.  

The Board also notes that the evidence requirements of 
38 C.F.R. § 3.205 have changed since the claim was filed in 
March 1993.  See 59 Fed. Reg. 46338 (1994).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that, when there has been a change in an applicable stature 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  

The Board notes that the copy of the July 1970 marriage 
license produced by the appellant appears to document at 
least his "attempted" marriage to the veteran.  This copy 
also appears to substantially comply with the requirements of 
38 C.F.R. § 3.205 (2000) for proof of marriage; that 
regulation does not now require that the copy be certified.  
On the other hand, the appellant has not, in fact, produced 
the requested "certified copies of all documents terminating 
all previous marriages for [the appellant] and the veteran; 
including the veteran's marriages to [J.H.I.] and [C.E.P.]", 
but has instead argued that he was not married prior to his 
marriage to the veteran, and had no knowledge of the 
veteran's prior marriage.  He contends that the reason why 
their marriage certificate listed each of them as having been 
divorced was that they each told the Clerk that they had 
lived with other individuals before.  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

Where a claimant, without knowledge of any legal impediment, 
entered into a marriage with a veteran which, but for the 
impediment, would have been valid, and the claimant 
thereafter cohabited with the veteran for one year or more 
immediately before the veteran's death, or for any period of 
time if a child was born of the purported marriage or was 
born before such marriage, the purported marriage may be 
deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 1991 & Supp. 
2000), 38 C.F.R. § 3.52 (2000).  Where a surviving spouse has 
submitted proof of marriage in accordance with 38 C.F.R. 
§ 3.205(a) of this section and also meets the requirements of 
Section 3.52, the claimant's signed statement that he or she 
had no knowledge of an impediment to the marriage to the 
veteran will be accepted, in the absence of information to 
the contrary, as proof of that fact.  38 C.F.R. § 3.205(c) 
(2000).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).

It would appear that the appellant is arguing in this case 
that he was validly married to the veteran at the time of her 
death, or that in the alternative, he had no knowledge of an 
impediment to that marriage and that his marriage to her 
should be deemed valid.  In that regard, the appellant has 
implicitly argued that his failure to continuously cohabit 
with the veteran until her death was by mutual consent, for 
convenience, and without the intent to desert nor by reason 
of his misconduct.  

In addition to the matters noted above, the Board notes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should adjudicate the issue of 
the appellant's basic entitlement to 
nonservice-connected death pension 
benefits.  In that regard, it should be 
determined whether he had a recognized 
marriage to the veteran at the time of 
her death, or whether his marriage to the 
veteran may be "deemed valid".  In that 
regard, full consideration should be 
given to the provisions of 38 U.S.C.A. § 
103 and 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53, and 3.205.  This decision should 
include any applicable consideration 
regarding the appellant and the veteran's 
failure to continuously cohabit from the 
date of the marriage until the date of 
the veteran's death. 

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

4.  If it is determined that the 
appellant is entitled to nonservice-
connected death pension benefits, then 
the RO should apply the provisions of 38 
C.F.R. § 3.666.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




